No



                                                               No. 98-184



                              IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                              1998 MT 282




                                                      STATE OF MONTANA,



                                                      Plaintiff and Respondent,



                                                                     v.



                                                           SCOTT K. WEST,



                                                      Defendant and Appellant.




                            APPEAL FROM: District Court of the Twentieth Judicial District,

                                                 In and for the County of Sanders,



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-184%20(11-19-98)%20Opinion.htm (1 of 6)4/20/2007 10:43:37 AM
No

                                         The Honorable C. B. McNeil, Judge presiding.




                                                      COUNSEL OF RECORD:



                                                             For Appellant:



                                John O. Putikka, Attorney at Law, Thompson Falls, Montana



                                                            For Respondent:



                                           Hon. Joseph P. Mazurek, Attorney General;

                                 Jennifer Anders, Ass't Attorney General, Helena, Montana



                          Robert Slomski, Sanders County Attorney, Thompson Falls, Montana




                                              Submitted on Briefs: October 22, 1998



                                                    Decided: November 18, 1998

                                                                   Filed:




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-184%20(11-19-98)%20Opinion.htm (2 of 6)4/20/2007 10:43:37 AM
 No




                                      __________________________________________

                                                                    Clerk




                    Justice W. William Leaphart delivered the Opinion of the Court.




¶1. Appellant Scott K. West (West) appeals from the Twentieth Judicial District
Court's denial of his motion to suppress evidence. We affirm the decision of the
District Court.

¶2. West was charged with Criminal Sale of Dangerous Drugs, Criminal Possession
with Intent to Sell, Criminal Possession of Dangerous Drugs (two counts), and Use or
Possession of Property Subject to Criminal Forfeiture. These charges arose out of an
incident in which West was arrested in conjunction with the execution of a search
warrant on his property near Hot Springs, Sanders County, Montana. Sanders
County Attorney Robert Slomski had prepared an initial application for a search
warrant. However, due to computer difficulties, he was unable to retrieve the
document from his computer disc. Accordingly, Slomski requested assistance from
Lake Deputy County Attorney, Mitchell Young. Judge C. B. McNeil, who presides
over both Lake and Sanders Counties, resides in Polson and was more accessible to
Young. Judge McNeil, based upon application from Young, issued the warrant
authorizing a search of West's residence in Sanders County.

¶3. West moved to suppress all evidence seized as a result of the warrant contending
that Lake Deputy County Attorney Young, who prepared and filed the application
for the warrant, had no authority to apply for a warrant to be executed in Sanders
County. The District Court, the Honorable Michael C. Prezeau presiding, denied the
motion holding that, even if there were a violation of statutory authority, the alleged
violation did not affect West's substantial rights. West entered a plea of guilty
pursuant to §§ 46-20-104 and 46-12-204(3), MCA, reserving his right to appeal from

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-184%20(11-19-98)%20Opinion.htm (3 of 6)4/20/2007 10:43:37 AM
 No


the order denying his motion to suppress. We agree with the District Court's analysis
in denying the motion.

¶4. We review a district court's conclusions of law regarding a motion to suppress to
determine whether the district court's interpretation of the law is correct. State v.
Pipkin, 1998 MT 143, ¶ 10, 961 P.2d 733, ¶ 10, 55 St.Rep. 567, ¶ 10.

¶5. West argues that only certain individuals are authorized by law to make
application for search warrants. He references § 46-5-220, MCA, which provides: "A
peace officer, the city or county attorney, or the attorney general may apply for a
search warrant." Section 46-5-220, MCA (emphasis added). West contends that
when the statute states "the county attorney," it means the county attorney in the
county where the warrant is to be executed. Thus, he argues that Deputy Lake
County Attorney Young had no authority to apply for a search warrant to be
executed in Sanders County. He suggests that Deputy Lake County Attorney Young
is nothing more than a "private person" outside of Lake County. We need not
address the question of whether a deputy county attorney from one county has
authority to apply for a search warrant to be executed in another county. Even
assuming, arguendo, that there is merit to this argument, the error does not affect the
substantial rights of the person whose property is searched. A search and seizure,
whether with or without a warrant, may not be held illegal if any irregularity in the
proceeding has no effect on the substantial rights of the accused. See § 46-5-103,
MCA.

¶6. In denying West's motion to suppress, the District Court stated:

When law enforcement officers go through the considerable effort to secure a search
warrant, only to be told later that the search was invalid for some nonsubstantive reason
having nothing to do with the existence or nonexistence of probable cause, there is an
unfortunate and natural tendency for them to next time search for an exception to the
warrant requirement that would allow them to proceed without submitting the proposed
search for advance judicial scrutiny and subsequent legal hair splitting over what is
contained within the four corners of the application and warrant. The law has a strong
preference for search warrants, and that preference is subverted by niggling scrutiny of
every word and phrase.




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-184%20(11-19-98)%20Opinion.htm (4 of 6)4/20/2007 10:43:37 AM
 No


¶7. The Montana Constitution is very specific as to the requirements for a valid
search. "No warrant to search any place, or seize any person or thing shall issue
without describing the place to be searched or the person or thing to be seized, or
without probable cause, supported by oath or affirmation reduced to writing." Art.
II, Sec. 11, Mont. Const. West does not allege that the warrant was deficient in any of
these particulars. He does not contend that the warrant lacked a description of the
place to be searched; nor does he contend that there was a lack of probable cause or
that the application was not made under oath. As the District Court noted, West does
not suggest that Judge McNeil would not have issued the search warrant had the
exact same application been signed by Sanders County Attorney Slomski instead of
Deputy Lake County Attorney Young.

¶8. We recently addressed the question of whether the exclusionary rule should be
automatically applied where there is a technical violation of a statutory requirement
in Pipkin. In Pipkin, the officer's name was inadvertently omitted from the caption
line of the search warrant in violation of § 46-5-223, MCA. Pipkin also claimed that
the search warrant had not been served by the police officer named in the search
warrant, as required by § 46-5-226, MCA. Pipkin, ¶ 7. There were no other statutory
or constitutional infirmities alleged. Pipkin, ¶ 1. The district court adopted a per se
application of the exclusionary rule for procedural violations. In reversing, we noted
that we have refused to automatically invoke the exclusionary rule. Rather, we
engage in a case-by-case analysis to determine whether the alleged error affects the
accused's substantial rights:

[T]he public policy of this state is to encourage law enforcement officers to seek prior
judicial approval before conducting searches, and conduct those searches pursuant to
search warrants. Therefore, technical attacks on warrants must be dealt with in a realistic
manner. The correct approach is to analyze the facts and circumstances of each case to
determine whether the irregularity in procedure has had an affect on the substantial rights
of the accused.



Pipkin, ¶ 27.

¶9. In Pipkin, we concluded that the alleged violations did not affect Pipkin's
substantial rights. Likewise, in the case sub judice, we hold that the fact that the
application for the warrant was signed by a deputy Lake County Attorney rather

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-184%20(11-19-98)%20Opinion.htm (5 of 6)4/20/2007 10:43:37 AM
 No


than by the Sanders County Attorney did not affect West's substantial rights under
Article II, Section 11 of the Montana Constitution, which guarantees that warrants
not issue unless they describe the place to be searched or the person or thing to be
seized, are based on probable cause, and are supported by oath or affirmation
reduced to writing. The decision of the District Court is affirmed.



/S/ W. WILLIAM LEAPHART




We concur:



/S/ J. A. TURNAGE

/S/ WILLIAM E. HUNT, SR.

/S/ JIM REGNIER

/S/ KARLA M. GRAY




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-184%20(11-19-98)%20Opinion.htm (6 of 6)4/20/2007 10:43:37 AM